--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 29, 2021 has been entered.  
Priority
	This application is a 371 of PCT/US2018/053010 filed on 09/27/2018 and claims benefit in provisional application 62/565,552 filed on 09/29/2017.
Claim Status
	Claims 1-5, 9-13, 15, 16, 18, and 19 are pending. Claims 6-8, 14, and 17 were cancelled. Claim 1 was amended. Claims 1-5, 9, and 15 are examined. Claims 10-13, 16, 18, and 19 remain withdrawn. 
Withdrawn Claim Rejections - 35 USC § 103 
	Rejections of claims 1-5 and 7-9 over Messersmith, Sarkar, and Barras are withdrawn because claims 7 and 8 were cancelled and claim 1 was amended to require the fluorescent derivatized polydopamine-coated nanodiamonds to have monomodal lognormal particle size distribution having a polydispersity index of less than and equal to 0.30. The polydispersity index and monomodal log normal particle size distribution are not obvious over the cited references, and it would not have been obvious to the skilled artisan to form Messersmith’s particles modified with Sarkar and Barras to have the required particle size distribution and polydispersity index.  
Claim Objections 
	Claim 3 is objected to because it ends with a comma and a period. It is recommended to delete the comma. 
Claim Rejections – 35 USC 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 was amended to require the weight ratio of the compound comprising the functional group to the fluorescent polydopamine-coated nanodiamond to be at least 10:1. This limitation is new matter because it is not supported in the application as filed. The applicant is requested to point to the specific page(s) and line(s) number where the limitation is supported. 
Claims 2-5 and 9 are rejected for new matter because the claims depend from claim 1 and require the new matter limitation of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the polydopamine layer" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fluorescent derivatized polydopamine-coated nanodiamonds" in line 16. There is insufficient antecedent basis for this limitation in the claim. The preamble of the claim and the method steps are drawn to a method of making a nanodiamond, singular, whereas the last “wherein” clause requires nanodiamonds, plural. The claim was amended to require a particle size distribution and a polydispersity index, which are properties that can only be measured in a composition that comprises a plurality of particles. Since the claims require properties that require the presence of a plurality of particles, it is recommended to amend the claims to require a method of making plural nanodiamonds.
Claims 2-5 and 9 are indefinite because the claims depend from claim 1 and contain indefinite limitations of claim 1.  
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Messersmith (US 2012/0237605 A1 Published September 20, 2012 – of record in IDS dated 03/25/2020) and Sarkar (US 2014/0099007 A1 Published April 10, 2014 – of record in PTO-892 dated 06/23/2021).
The claim encompasses a fluorescent polydopamine-coated nanodiamond comprising the claimed elements. 
The teachings of Messersmith are related to nanoparticles having a metallic core and a coating disposed on at least part of the core, wherein the coating comprises polydopamine. The nanoparticles can be targeted to cells for use in diagnostic imaging (Abstract). Paragraph 0075 describes a method of coating gold nanorods with dopamine to form polydopamine coated gold nanorods. 
Messersmith does not teach a nanodiamond. 
The teachings of Sarakar are related to imaging methods (Abstract). Sarkar teaches using fluorescent nanodiamonds to obtain background free imaging (paragraph 0054). This allows background free imaging of fluorescent nanodiamonds in tissue samples and in vivo, where conventional imaging is difficult due to background fluorescence (paragraph 0055).
The teachings of Messersmith and Sarakar are related to compositions comprising nanoparticles for imaging and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Messersmith by replacing gold nanoparticles with nanodiamonds, with a reasonable expectation of success because nanodiamonds were known to be useful in forming imaging agents. Replacing gold nanoparticles with nanodiamonds would have been obvious because according to the state of the art two are known as imaging agents. Combining prior art elements according to known methods to obtain predictable results supports obviousness. One of ordinary skill in the art would have been motivated to replace gold nanoparticles with nanodiamonds because nanodiamonds provide the advantage of obtaining background free imaging. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. 
Messersmith does not teach suitable weight ratios of nanodiamond to dopamine in the polydopamine coating and the ratio of the two cannot be determined from the examples. It would have been obvious to have formed the coated nanodiamonds with polydopamine by varying the weight ratio of the two in order to form coated nanodiamonds suitable for use in imaging. Messersmith teaches that polydopamine coatings with tunable thicknesses on the nanorod allow for control over the conversion of light energy to heat energy for optimization of nanoparticles for optical contrast agents and photothermal agents (paragraph 0061). This teachings provides motivation to vary the relative amounts of nanodiamond to dopamine. The claimed range of weight ratios is obvious because it is at least close enough to the prior art weight ratio that a person skilled in the art would have expected them to have the same properties. The present application was reviewed and there is no evidence that the claimed range of weight ratios is critical.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617